Citation Nr: 0112210	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-32 695A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals decision dated March 18, 1991.

2.  Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals decision dated September 25, 1992.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel




FINDINGS OF FACT

1.  The moving party in this case served on active duty in 
beleaguered status from December 1941 to April 1942, was a 
prisoner of war of the Japanese Government from April 1942 
to July 1942, was in a no-casualty status from July 1942 to 
March 1945, and had regular Philippine Army service from 
April 1945 to June 1946.  He also had additional service as 
a Philippine Scout form August 1946 to April 1949. 

2.  The moving party and his representative have not set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the March 1991 Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.

3.  The moving party and his representative have not set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the September 1992 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSIONS OF LAW

1.  Because the requirements for a motion for revision of a 
March 1991 Board decision based on CUE have not been met, 
the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404 (2000).

2.  Because the requirements for a motion for revision of a 
September 1992 Board decision based on CUE have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1999, the Board mailed to the moving party a letter 
indicating that his July 1996 motion for Board 
reconsideration, which was denied, was also construed as a 
request for revision of the Board's March 18, 1991, and 
September 25, 1992, decisions on the grounds of "clear and 
unmistakable error" (CUE), a new authority granted to the 
Board by Public Law 105-111.  The moving party was sent a 
copy of the final CUE regulations as published in the Federal 
Register on January 13, 1999.  The moving party was advised 
that only if the Board heard from him or his representative 
within 60 days would his earlier motion for reconsideration 
of the aforementioned Board decisions be considered a CUE 
motion.  In May 1999, less than 60 days later, the moving 
party responded, indicating that he desired reconsideration 
of the Board's March 1991 and September 1992 decisions on the 
grounds of clear and unmistakable error.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a) (2000).

Review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  For Board decisions issued on or after July 21, 1992, 
the record that existed when that decision was made includes 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are as follows:  (1) Changed diagnosis -- A new 
medical diagnosis that ``corrects'' an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist -- The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence -- A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran;  the name of the moving party if other than the 
veteran;  the applicable Department of Veterans Affairs file 
number;  and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2000).

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.

In a July 1996 written statement from the moving party, he 
appears to contest the March 1991 Board decision denying 
service connection for tumors of the respiratory system and 
service connection for partial resection of he right fifth 
rib.  His statements simply recite various provisions of the 
law and regulations addressing inservice incurrence, 
aggravation, injury due to VA hospitalization, incurrence of 
injury during combat, and permanent disability.  The 
statements fail to articulate an allegation of how the Board 
committed an error of fact or law that manifestly would have 
changed the outcome.  

He also makes contentions in the July 1996 written statement 
which appear to argue for an increased rating for pleurisy 
tuberculosis and an earlier effective date for pleurisy 
tuberculosis.  Neither the March 1991 Board decision nor the 
September 1992 Board decision addressed these issues.   

August 1996 correspondence from the moving party to the Board 
appears to allege entitlement to an increased rating or a 
total rating for sinusitis;  that the moving party 
experiences headaches on account of his service-connected 
sinusitis;  entitlement to an earlier effective date for 
service connection for sinusitis;  service connection for 
partial resection of the right 5th rib;  and service 
connection for a tumor of the respiratory system.  However, 
although there are specific sections of the statement devoted 
to "the errors that you believe we made in the law," there 
is no truly comprehensible description of the errors alleged 
in the March 1991 or September 1992 Board decisions, the 
legal or factual basis for such allegations, and an 
explanation as to why the result would have been manifestly 
different but for the alleged error or errors. 

Statements received from the moving party dated in September 
1998, January 1999, and March 1999, contain the same types of 
vague contentions and consistently pose the same types of 
interpretive difficulties.  

Based upon review of these communications, the Board finds 
that it can not extract a legally sufficient CUE argument 
from the pleadings, short of an attempt to artificially 
manufacture such an argument by a highly subjective reading 
of the pleadings.  Such an exercise would effectively 
transfer the burden of submitting a CUE argument from the 
moving party to the Board in contravention of the law and 
regulations.  Moreover, any argument that the Board could 
thus fabricate would merely be refuted in any such decision.  
Obviously, the Board's rephrasing and restructuring of the 
moving party's patently deficient arguments solely for the 
purpose of refuting them would pose serious issues of 
unfairness, especially in the context of a CUE claim decided 
on the merits which may not thereafter be revisited, 
reopened, readjudicated, etc., by the Board absent an order 
from a reviewing court. 

A March 2001 written statement in support of the moving 
party's claim, from the moving party's representative, 
asserts that the moving party has submitted a motion to 
revise Board of Veterans' Appeals decisions dated March 18, 
1991, and September 25, 1992, based on CUE.  The most 
specific allegation in this statement is as follows:
 
[The moving party] seeks to revise or 
correct the effective date for the grant 
of service connection for tuberculosis 
pleurisy from February 10, 1986, to the 
date following his discharge form 
service.  He further asks that the VA 
recognize his service-connected 
tuberculosis with appropriate award of VA 
compensation benefits.

Neither the issue of an earlier effective date for service 
connection for tuberculosis, nor of an increased rating for 
tuberculosis pleurisy, was adjudicated in either the March 
1991 Board decision or the September 1992 Board decision.  

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)), is invalid because, in conjunction with 
CUE Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operates to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) (West. Supp. 2000) that a CUE claim 
"shall be decided by the Board on the merits."  

In Disabled Am. Veterans v. Gober, the Federal Circuit 
explicitly found that Rule 1404(b)'s requirement that a 
claimant specify the basis for his CUE claim was reasonable.  
The Federal Circuit held that the VA was correct that 
Congress directed the Board to promulgate rules to require 
CUE claims to be plead with specificity in order to "make 
consideration of appeals raising [CUE] less burdensome," 
citing to H.R. rep. No. 105-52, at 3.  The Federal Circuit 
went on to hold as follows:

At the same time, however, as just 
explained, the effect of the last 
sentence of Rule 1404(b), in conjunction 
with Rule 1409(c), is to shield from CUE 
review any issue that is the subject of a 
CUE motion that is 'denied' because the 
motion does not comply with the pleading 
requirements of Rule 1404(b).  As a 
result, the Board may never decide a 
particular CUE claim 'on the merits,' as 
required by 38 U.S.C. § 7111(e), not 
because the claimant failed to establish, 
substantively, his CUE claim, but, 
rather, because of pleading defects in 
the motion in which the claim is first 
advanced.  For this reason, we believe 
that Rule 1404(b), in the manner it 
operates in tandem with Rule 1409(c), is 
contrary to the requirement of 38 U.S.C. 
§ 7111(e) that the Board decide a CUE 
claim on the merits.  We therefore hold 
that, as it operates with Rule 1409(c), 
Rule 1404(b) is invalid. 
 
The Board acknowledges the statutory imperative of 38 
U.S.C.A. § 7111(e) (West Supp. 2000) that a Board CUE claim 
"shall be decided by the Board on the merits."  In essence, 
what the Board finds herein is that although the moving party 
and his representative have expressed in writing a desire to 
submit Board CUE claims, none of the pleadings sets forth a 
Board CUE claim which is sufficiently specific and clear for 
current adjudication.  The claims are dismissed without 
prejudice, rather than denied, in light of the Federal 
Circuit's holding in Disabled Am. Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).

Accordingly, the issues set forth on the title page of this 
action are dismissed without prejudice to refiling.  In other 
words, the moving party is free at any time to resubmit a CUE 
claim with respect to any issue decided in either the March 
1991 Board decision or the September 1992 Board decision.  

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, and 
such notification shall:  	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A Board CUE 
claim presents an unusual analysis in relation to the VCAA, 
since a Board CUE claim is to be decided on the basis of the 
evidence in the claims file as of the date of the Board 
determination, with the possible exception of decisions 
issued on or after July 21, 1992, for which the record that 
existed when the decision was made is deemed to include 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b).  
In the present case, there is no indication that there is 
additional information not associated with the claims file 
that would be relevant to adjudication of the moving party's 
Board CUE claims.

With respect to the notice provisions of the VCAA, the moving 
party received actual notice of the CUE regulations in a 
letter from the Board to the moving party dated in April 
1999, and the moving party responded to this letter in 
correspondence dated in May 1999.  Because the moving party 
received actual notice of the applicable regulations, which 
are very specific as to how he can substantiate his claim, 
the Board finds that the notice requirements of the VCAA have 
been met.

The Board acknowledges that a portion of the regulations of 
which the moving party was advised - that part of 38 C.F.R. 
§ 20.1404(b) which states that failure of the claimant to 
provide specific allegations will result in denial of his 
claim - has since been rendered invalid by the Federal 
Circuit, as discussed above.  Therefore, as noted above, in 
light of the moving party's failure to provide sufficiently 
specific and clear allegations, the Board will dismiss the 
claim without prejudice to refiling, rather than deny the 
claim for failure to provide specific allegations.  This 
action, however, clearly is not prejudicial to the claimant 
since it is more favorable than the disposition dictated by 
the regulation in effect prior to the decision of the Federal 
Circuit. 

In sum, the pleadings do not constitute sufficiently specific 
and clear CUE claims.  In order to avert the deficiency in 
the regulations noted by the Federal Circuit in Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), all matters 
are herein disposed of by dismissing the case without 
prejudice to refiling of sufficiently specific and clear CUE 
claims in the future.  


ORDER

The motion is dismissed without prejudice.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


 

